Per Curiam.
Upon appeal from an order denying postconviction relief, it is contended that the hearing court, erred in failing to vacate defendant’s plea of guilty to the crime of aggravated forgery entered on May 12, 1964. The plea had resulted in the commitment of Roderick Irving to the Youth Conservation Commission. Execution of sentence was stayed. On March 18, 1966, the stay of execution was vacated.
It is now contended that postconviction relief should have been granted vacating the judgment of conviction upon the grounds that the plea of guilty interposed on May 12, 1964, was involuntary and that defendant was denied effective aid and assistance of counsel.
The postconviction court made the following findings of fact: Defendant was fully advised with respect to his constitutional and other rights in the defense of the crime with which he was charged. He was informed of the elements of the crime charged and the possible consequences of a plea of guilty. He was not induced to interpose a guilty plea by his court-appointed counsel or anyone else. Upon arraignment, defendant stated to the court that he was satisfied with the services of the counsel designated to act in his behalf. His plea of guilty was freely, understandingly, and voluntarily made.
In our opinion, these findings are sustained by the evidence, and the order appealed from must be affirmed.
Affirmed.